FUEL CELL STACK AND FUEL CELL
DETAILED ACTION

Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Status of Claims
Claims 1-2 and 4-10 are pending, wherein claims 2 and 4 were previously withdrawn, claims 1 and 6-7 have been amended, and claims 8-10 are newly added. Thus, claims 1-2 and 4-10 are being examined on the merits in this Office action.

Claim Rejections - 35 USC § 103
Claims 1 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koi et al. (JP 2011165613 A, whose English machine translation is being used in this Office action for citation purposes, hereafter Koi) in view of Yamashita et al. (JP 2006019059 A, whose English Yamashita).
Regarding claim 1, Koi (See, at least, Figs. 1 and 8) teaches a fuel cell stack (See, e.g., 1 in Fig. 1) comprising:
a fuel manifold (50, Fig. 1); and
a fuel cell (6 in Fig. 8) extending from the fuel manifold, the fuel cell including a support substrate (11) and a plurality of electricity generating elements (53A and 53B), the support substrate including a gas flow pathway (A in Fig. 8) extending along a lengthwise direction, the plurality of electricity generating elements being disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the circled 53A in the annotated Fig. 8) is disposed as a gas supply-side (See “II” in Fig. 8) endmost one of the plurality of electricity generating elements. Since each of 53B has an smaller area than each of 53 A (because the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal, see Fig. 8; [0086]), the base end-side electricity generating element (e.g., the circled 53A) has an area greater than an average area of the plurality of electricity generating elements, except for the base end-side electricity generating element.
Koi teaches some pairs of electricity generating elements disposed adjacent to each other are electrically connected to each other, but not all of electricity generating elements disposed adjacent to each other are. However, the manner or configuration of connecting electricity generating elements disposed adjacent to each other is considered as merely a In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As one of exemplary prior arts, Yamashita discloses that each pair of electricity generating elements disposed adjacent to each other are electrically connected to each other (See at least: Fig. 1, [0014], [0020]; Fig. 3, [0013], lines 304-305, [0016], lines 381-382; and Fig. 5, [0023], lines 568-570). It would have been obvious to one of ordinary skill in the art to have modified Koi, as taught by Yamashita, to readily arrive at the claimed “each pair of electricity generating elements disposed adjacent to each other are electrically connected to each other” (See Figs. 1, 3 and 5 of Yamashita), since it involves merely a matter of design choice. In addition, the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious. See MPEP § 2143.
Regarding claim 5, Koi in view of Yamashita teaches the fuel cell stack according to claim 1, and further teaches the base end-side electricity generating element (See the circled 53A in the annotated Fig. 8, below) has an area greater than an average area of the plurality of electricity generating elements except for the base end-side electricity generating element, because the plurality of electricity generating elements includes three equal 53As and three equal 53Bs and the total area of the three 53As is larger than the total of the three 53Bs (See at least [0086], Koi). In other words, the ratio (Sa/S0) of the area of the base end-side electricity generating element to the average area of the plurality of electricity generating elements except for the base end-side electricity generating element is larger than 1 (i.e., Sa/S0 >1). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
claim 6, Koi in view of Yamashita teaches a fuel cell (e.g., 6 in Fig. 8) comprising:
a support substrate (11) including a gas flow pathway extending along a lengthwise direction (See A in Fig. 8); and
 a plurality of electricity generating elements (53A and 53B), disposed on the support substrate (See Fig. 8), the plurality of electricity generating elements being disposed away from each other at intervals along the lengthwise direction (See 53A and 53B in Fig. 8), wherein
a base end-side electricity generating element (See the circled 53A in the annotated Fig. 8) is disposed as a gas supply-side (See II in Fig. 8) endmost one of the plurality of electricity generating elements. Koi teaches two middle electricity generating elements (See the middle circled 53A and 53B in the annotated Fig. 8) of the plurality of electricity generating elements in the lengthwise direction, and teaches the base end-side electricity generating element has an area greater than an area of one (the circled 53B) of the two middle electricity generating elements since the total area of all 53As is larger than the total area of all 53B ([0086]) and all 53As or all 53Bs are equal (See Fig. 8; [0086]). Since each of 53B has an smaller area than each of 53 A (because the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal, see Fig. 8; [0086]), the base end-side electricity generating element (e.g., the circled 53A) has an area greater than an average area of the plurality of electricity generating elements, except for the base end-side electricity generating element.
Koi teaches some pairs of electricity generating elements disposed adjacent to each other are electrically connected to each other, but not all of electricity generating elements disposed adjacent to each other are. However, the manner or configuration of connecting In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). As one of exemplary prior arts, Yamashita discloses that each pair of electricity generating elements disposed adjacent to each other are electrically connected to each other (See at least: Fig. 1, [0014], [0020]; Fig. 3, [0013], lines 304-305, [0016], lines 381-382; and Fig. 5, [0023], lines 568-570). It would have been obvious to one of ordinary skill in the art to have modified Koi, as taught by Yamashita, to readily arrive at the claimed “each pair of electricity generating elements disposed adjacent to each other are electrically connected to each other” (See Figs. 1, 3 and 5 of Yamashita), since it involves merely a matter of design choice. In addition, the use of known technique to improve similar devices (methods, or products) in the same way is prima facie obvious. See MPEP § 2143.
Regarding claim 7, Koi in view of Yamashita teaches the fuel cell of claim 6, and teaches the base end-side electricity generating element has an area greater than an average area of the plurality of electricity generating elements, except for the base end-side electricity generating element (See the rejection of claim 6). Thus, the ratio of the area of the base end-side electricity generating element to an average area of the plurality of electricity generating elements except for the base end-side electricity generating element is greater than 1, which overlaps the instantly claimed “greater than or equal to 1.1”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 8, Koi in view of Yamashita teaches the fuel cell of claim 1, and further teaches two middle electricity generating elements (See the middle circled 53A and 53B in the one (the circled 53B) of the two middle electricity generating elements since the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal (See Fig. 8; [0086]). Koi as modified teaches the base end-side electricity generating element has the same area as the other one (the circled 53A) of the two middle electricity generating elements (marked as an area ratio R1=1). Since the area ratio R1 and the instantly claimed area ratio (i.e., the area ratio of the base end-side electricity generating element to that of a middle electricity generating element, marked as  R2>1) are close. The prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). See MPEP 2144.05 I.

    PNG
    media_image1.png
    720
    627
    media_image1.png
    Greyscale


Regarding claim 9, Koi in view of Yamashita teaches the fuel cell of claim 6, and further teaches two middle electricity generating elements (See the middle circled 53A and 53B in the annotated Fig. 8, Koi) of the plurality of electricity generating elements in the lengthwise direction (i.e., there is an even number of the plurality of electricity generating elements, as claimed). Koi as modified teaches the base end-side electricity generating element has an area greater than an area of one (the circled 53B) of the two middle electricity generating elements since the total area of all 53As is larger than the total area of all 53Bs ([0086]) and all 53As or all 53Bs are equal (See Fig. 8; [0086]). Koi as modified teaches the base end-side electricity generating element has the same area as the other one (the circled 53A) of the two middle electricity generating elements (marked as an area ratio R1=1). Since the area ratio R1 and the instantly claimed area ratio (i.e., the area ratio of the base end-side electricity generating element to that of a middle electricity generating element, marked as  R2>1) are close. The prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018) (the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). See MPEP 2144.05 I.

    PNG
    media_image1.png
    720
    627
    media_image1.png
    Greyscale

Regarding claim 10, Koi in view of Yamashita teaches the fuel cell stack of claim 1, wherein only one electron collecting member (“8”, Fig. 5) is provided between adjacent fuel cells (“1”, Fig. 5).

Response to Arguments
Applicant's arguments filed on January 27, 2022 and the Declaration filed September 30, 2021 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above. Applicant’s arguments are not applicable to the combination of the Koi reference and the newly introduced reference Yamashita.
In response to the arguments with respect to the Declaration, it is respectfully submitted that the arguments are not persuasive because of the reasons provided in the previous Office action mailed on October 28, 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727